DETAILED ACTION
	This office action is in response to the filing of the Applicant Election on 1/5/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 4 - 6, 9 - 10, 17, 23, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18 - 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US 2010/0195375).
Regarding claim 1, Park et al. teaches an integrated circuit (IC) contact structure, comprising (Figure 3J): an electrical element 145a; a metal 151a/153a on the electrical element 145a; and a semiconductor material 211a on the metal 151a/153a, wherein the metal 151a/153a conductively couples the semiconductor material 211a and the electrical element 145a.
	Regarding claim 18, Park et al. teaches that the IC contact structure is between two isolation walls 150.
	Regarding claim 19, Park et al. teaches a method of forming an integrated circuit (IC) contact structure, comprising (Figure 3J): providing a metal 153a on an electrical element 145a in an IC device; and growing a semiconductor material 211a at least partially on the metal 153a.
Regarding claim 22, Park et al. teaches before providing the metal 153a on the electrical element 145a, forming a semiconductor body 185a above the electrical element 145a, wherein an insulating material 150 is disposed between the semiconductor body and the electrical element (Figure 3C - 3F); wherein the semiconductor material 211a extends over the semiconductor body 185a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0195375) in view of Gambino et al. (US 2010/0155932).
Regarding claim 3, Park et al. teaches that the electrical element 145a is a portion of a transistor in substrate 100.  Park et al. does not specify that it is an epitaxial semiconductor material portion of a transistor.  Gambino et al. teaches that a transistor portion of a substrate 140 can be epitaxial (Paragraph 0062).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical element of Park et al. such that it includes an epitaxial semiconductor material portion of a transistor in the manner of Gambino et al. since it is well known that transistors made in single crystalline materials are more predictable.

Claims 11 - 13 and 15 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2010/0195375) in view of Morrow et al. (WO 2014/209278).
	Regarding claim 11, Park et al. teaches that the metal 151a/153a extends around an end of a semiconductor body 185a.  Park et al. does not teach that the semiconductor body is a semiconductor fin.  Morrow et al. teaches that it is well known to make semiconductor fins (Paragraph 032).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor body of Park et al. such that it is a semiconductor fin in the manner taught by Morrow et al. since doing so would give a gate better control of a channel region.
Regarding claim 12, Park et al. teaches a semiconductor body 185a between the electrical element 145a and the semiconductor material 211a.  Park et al. does not teach that the semiconductor body is a semiconductor fin.  Morrow et al. teaches that it is well known to make semiconductor fins (Paragraph 032).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor body 
Regarding claim 13, Park et al. teaches that the semiconductor material 211a is also on the semiconductor body 185a.  Please see claim 12 for semiconductor fin.
Regarding claim 15, Park et al. teaches that the semiconductor body 185a is adjacent to the metal 151a/153a.  Please see claim 12 for semiconductor fin.
Regarding claim 16, Park et al. teaches an insulating material 150 between the semiconductor body 185a and the electrical element 145a.  Please see claim 12 for semiconductor fin.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of claim 14 in combination with its base claims.  The prior art of record does not teach that the semiconductor material is crystalline above the semiconductor fin, and polycrystalline above the metal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Morrow et al. (WO 2017/171842, same assignee, published after filing date of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        




/SHAHED AHMED/Primary Examiner, Art Unit 2813